Case 4:20-cr-00056 Document1 Filed on 01/28/20 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

20CR 096

CRIMINAL NO.

UNITED STATES OF AMERICA

Vv.

Count 1: 26 U.S.C. § 7206(1)

KIMBERLY DENET AMOS,
Defendant.

Gr Lf) LI) Ln LN SP

United States Courts
Southern District of Tevas

CRIMINAL INFORMATION FILED
JAN 28 2020

David J. Bradley. Clerk of Court

THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
Making and Subscribing a False Return, Statement, or Other Document

26 U.S.C. § 7206(1)

From on or about November 20, 2017, within the Southern District of Texas,
KIMBERLY DENET AMOS,

a resident of Fresno, Texas, did willfully make and subscribe a United States Tax Return Form
1040, Schedule C, which was verified by a written declaration that it was made under the penalties
of perjury and which Kimberly Denet Amos did not believe to be true and correct as to every
material matter, namely that United States Tax Return Form 1040, Schedule C, which was filed
with a proper officer of the United States, stated the total income from her claimed Schedule C
business in 2016 was $61,240.00, whereas, as she then and there knew that the total income earned
from her claimed Schedule C business was not less than $203,096.00 in the tax year 2016.

In violation of Title 26, United States Code, Section 7206(1).
Case 4:20-cr-00056 Document1 Filed on 01/28/20 in TXSD Page 2 of 2

NOTICE OF CRIMINAL FORFEITURE
(18 U.S.C. § 982(a)(7); 18 U.S.C. § 981(a)(1)(C))

Pursuant to Title 18, United States Code, Section 982(a)(7), the United States gives notice
that upon Defendant’s conviction of any health care fraud offense charged in this Indictment, the
United States will seek forfeiture of all property, real or personal, that constitutes or is derived,
directly or indirectly, from gross proceeds traceable to the commission of such offenses.

Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 2461(c), the United States gives notice that upon Defendant’s conviction of any
wire fraud offenses charged in this Indictment, the United States intends to seek forfeiture of all

property, real or personal, which constitutes or is derived from proceeds traceable to such offenses.

MONEY JUDGMENT AND SUBSTITUTE ASSETS
The United States gives notice that it will seek a money judgment against the Defendant.
In the event that one or more conditions listed in Title 21, United States Code, Section 853(p) exist,
the United States will seek to forfeit any other property of the Defendant up to the amount of the

money judgment.

RYAN K. PATRICK
United s Attorney

   
   

nited States Attorney
713-567-9470
